835 F.2d 878
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Diana Ballard HACKERT, Plaintiff-Appellant,v.UNITED STATES POSTAL SERVICE and United States Department ofJustice, Defendants-Appellees.
No. 87-1391.
United States Court of Appeals, Sixth Circuit.
Dec. 7, 1987.

Before KEITH and MILBURN, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This pro se plaintiff appeals the dismissal of her "Complaint for Negligence" filed under 18 U.S.C. Secs. 1701, 1702, 1708;  39 U.S.C. Secs. 101(a), 404(a)(1)(7);  and 28 U.S.C. Secs. 544, 547(1).  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
Suing the United States Postal Service and the United States Justice Department, plaintiff sought 38 million dollars because the defendants were allegedly negligent in not preventing her ex-husband from interfering with her mail.  Lacking jurisdiction under the statutes cited in the plaintiff's complaint, see Contemporary Mission, Inc. v. United States Postal Service, 648 F.2d 97, 103 n. 7 (2d Cir.1981), the district court construed plaintiff's negligence action as alleging jurisdiction under the Federal Tort Claims Act, 28 U.S.C. Sec. 2674 et. seq.    The court then dismissed the case for failure to meet the jurisdictional requirements of the Federal Tort Claims Act.  28 U.S.C. Sec. 2675(a);  see Allen v. United States, 517 F.2d 1328, 1329 (6th Cir.1975).


3
Upon review, we conclude that the district court's dismissal of the complaint was correct for the reasons stated in its memorandum opinion dated March 27, 1987.


4
Accordingly, the district court's order is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.